STEVENS, Circuit Judge
(dissenting).
For the reasons ably set forth by Judge Swygert, it might have been wise for Congress to enact a different limitation provision for open end transactions than for closed end transactions. As I read Section 1640(e), however, it imposes the same requirement in cases involving either type of transaction- — plaintiff must bring his action under the statute within one year from the date of the occurrence of the violation. Since this plaintiff failed to do so, I am persuaded that he may not avail himself of the remedy created by this statute.